          Case 5:17-cv-01169-G Document 50 Filed 10/11/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

1. ROBERT TERRY,

              Plaintiff,

v.                                                    Case No. CIV-17-1169-W

1. WAL-MART ASSOCIATES,
   INC., and
2. WAL-MART STORES, INC.,
3. WAL-MART STORES EAST, L.P.

              Defendants.


            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Robert Terry and Defendants, Wal-Mart Associates, Inc., Wal-Mart

Stores, Inc. and Wal-Mart Stores East, L.P., by and through their undersigned attorneys,

hereby stipulate to the dismissal of this action with prejudice as to all claims and causes of

action brought in this case or that would have been brought in this case by Plaintiff. The

parties further stipulate that they shall each bear their own attorneys’ fees and costs.
              Case 5:17-cv-01169-G Document 50 Filed 10/11/18 Page 2 of 2



                                                 Respectfully submitted,


                                                 HALL, ESTILL, HARDWICK, GABLE,
                                                 GOLDEN & NELSON, P.C.

                                       By:
                                                 s/Steven A. Broussard____________
                                                 Steven A. Broussard, OBA #12582
                                                 320 South Boston Avenue, Suite 200
                                                 Tulsa, OK 74103-3706
                                                 Telephone: (918) 594-0400
                                                 Facsimile: (918) 594-0505
                                                 Email: sbroussard@hallestill.com

                                                 ATTORNEYS FOR DEFENDANTS,
                                                 WAL-MART ASSOCIATES, INC.,
                                                 WAL-MART STORES, INC., AND
                                                 WAL-MART STORES EAST, L.P.

                                                 -AND-

                                                 s/Shannon C. Haupt*__________
                                                 Jana B. Leonard, OBA #17844
                                                 Shannon C. Haupt, OBA #18922
                                                 Leonard & Associates, P.L.L.C.
                                                 8265 S. Walker
                                                 Oklahoma City, OK 73139
                                                 Telephone: 405-239-3800
                                                 Facsimile: 405-239-3801
                                                 leonardjb@leonardlaw.net
                                                 haupts@leonardlaw.net

                                                 ATTORNEYS FOR PLAINTIFF

                                                 *Signed by filing attorney with permission
                                                 from opposing counsel.
3720978.1:910176:02341




                                             2
